   Case: 4:20-cv-00267-RWS Doc. #: 3 Filed: 04/27/20 Page: 1 of 2 PageID #: 5



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 MICHAEL BUCKNER,                                  )
                                                   )
                 Petitioner,                       )
                                                   )
          v.                                       )         No. 4:20-CV-267 RWS
                                                   )
 UNITED STATES OF AMERICA,                         )
                                                   )
                 Respondent.                       )

                                 MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Petitioner Michael Buckner

commenced this action by filing a letter with this Court, construed as seeking relief under 28 U.S.C.

§ 2255. However, the letter was defective as a § 2255 motion because it was not drafted on a

court-provided form. As such, on February 25, 2020, the Court directed the Clerk to send

petitioner the court form for §2255 motions and directed petitioner to file an amended motion on

court form within thirty (30) days. ECF No. 2. The Court cautioned petitioner that his failure to

timely comply with the Court’s Order could result in the dismissal of his case. Petitioner’s

response was due by March 26, 2020.

       To date, petitioner has neither responded to the Court’s order, nor sought additional time

to do so. Petitioner was given meaningful notice of what was expected, he was cautioned that his

case would be dismissed if he failed to timely comply, and he was given ample time to comply.

The Court will therefore dismiss this action, without prejudice, due to petitioner’s failure to comply

with the Court’s February 25, 2020, Order and his failure to prosecute his case. See Fed. R. Civ.

P. 41(b); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (the authority of a court

to dismiss sua sponte for lack of prosecution is inherent power governed “by the control
   Case: 4:20-cv-00267-RWS Doc. #: 3 Filed: 04/27/20 Page: 2 of 2 PageID #: 6



necessarily vested in courts to manage their own affairs so as to achieve the orderly and expeditious

disposition of cases”); Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (a district court has the

power to dismiss an action for the plaintiff’s failure to comply with any court order).

       Accordingly,

       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice. A separate

order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.




                                               ______________________________
                                               RODNEY W. SIPPEL
                                               UNITED STATES DISTRICT JUDGE
Dated this 27th day of April, 2020.




                                                 2
